DETAILED ACTION
Status of Claims:  
Claims 1-4, 7-9, 11-13 and 20 are pending.
Claims 1 and 12 are amended.
Claims 10 and 16 are canceled.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed Mar. 5, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record does not teach ozone and/or adsorbent compound introduction in a recirculation circuit or in a separator.  This argument is not persuasive because the prior art (Khudenko) teaches that the use of an adsorbent compound improves the performance of separation operations in the sludge, where the use of the adsorbent compound requires an introduction. 

Applicant argues that Khudenko permits concomitant addition of PAC and ozone and thus teaches the use of several reagents during the complete process to enhance all the stages of treatment.  This argument is not persuasive because Khudenko does not disclose that the introduction of ozone and adsorbent is required to be simultaneous, and thus, absent a showing of new or unexpected results, the selection of any order of mixing ingredients is prima facie obvious and therefore the adsorbent 

Applicant argues that the prior art does not disclose the synergy between the claimed ranges of ozone and PAC. This argument is not persuasive because Khudenko is relied on to teach the introduction of ozone and an adsorbent compound (PAC) such that ozonation and adsorption are induced as claimed, and therefore the synergy between ozone and adsorbent compound is inherently present, and Robinson and Grutsch are respectively relied on to teach the ranges for introduction of ozone and PAC which are beneficial to a wastewater treatment process such as taught by Khudenko. Additionally, Applicant has not demonstrated that new or unexpected results are achieved by the claimed ranges for introduction of ozone and PAC. The instant Specification discloses the results of treatment with and without biological treatment, ozonation and/or PAC adsorbent treatment (see Table 2 on p. 24), however the results are not commensurate with the scope of Khudenko which teaches the claimed biological, oxidation and adsorbent treatment combination (i.e. the results of Table 2 in the instant Specification do not include data outside of and at the upper range of all of the claimed ranges), and thus criticality of the claimed range has not been demonstrated (see MPEP § 716.02(d)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "device to introduce" in claim 12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-4, 7-9, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khudenko (US 5,514,278 A) in view of Robinson et al. (US 2008/0290045 A1) and Grutsch et al. (US 4,292,176 A).

Regarding claim 1, Khudenko teaches a wastewater treatment process comprising at least one biological oxidation step in a biological treatment unit (10) (the unit comprising aerobic reaction stage 301 of Fig. 8; the unit comprising anaerobic compartments 101 and aerobic reaction stage 201 of Fig. 9), wherein ozone (O3) and an adsorbent compound (PAC) are introduced, said ozonation and said adsorption being each induced at least, upstream of the biological treatment unit (10), or in the biological treatment unit (10), or downstream of the biological treatment unit (10), given that downstream of the biological treatment unit (10), at most either the ozone introduction, or the adsorbent compound introduction is performed (the stages 301 of Fig. 8 and 101, 201 of Fig. 9 receive powdered activated carbon (PAC) and hydrogen peroxide (means 541, 542, 543), where hydrogen peroxide may be combined with or substituted with ozone) (see col. 15, lines 34-38; col. 16, lines 12-13; col. 21, lines 57-60; col. 9, lines 11-12; col. 10, lines 1-2); and
wherein the biological treatment unit (10) comprises a settler or float type separator (4), downstream of a biological reactor (3) and a circuit (6) for recirculating a fraction of sludge from a settling step to the biological reactor (3) (Fig. 8: separated sludge from a sludge separator 300 of Fig. 8 is transferred through pipe 324 to reaction stages 301, 201a and 101; Fig. 9: the aerobic sludge is partially circulating in the aerobic reaction stage 201 via pipe 221 and is partially pumped through line 265 to the 
Khudenko does not explicitly teach the ozone is introduced in proportions ranging from 3 to 15 mg/L.
Robinson teaches a wastewater treatment process comprising at least one biological oxidation step in a biological treatment unit (10), wherein ozone is introduced, said ozonation being induced at least, upstream of the treatment unit (10), or in the treatment unit (10), or downstream of the treatment unit (10) (a modular apparatus may be coupled with upstream or downstream ultraviolet biofiltration processing operations (including but not limited to the use of membrane biofilm reactor (MBfR) processing); an exemplary apparatus is a modular-design, plug-flow water treatment apparatus that features sidestream injection of ozone ) (see para. 0117 and 0081), wherein the ozone is introduced in proportions ranging from 3 to 15 mg/L (ozone is applied at 3.1 to 11.2 ppm; ozone dose for installation and testing at 5.0 to 15.0 mg/L) (see Tables 3-5 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Khudenko to introduce ozone at the proportion taught by Robinson because the ozone introduction proportions, combined with UV treatment, taught by Robinson provides a lower cost and more powerful decontamination and disinfection of water (see Robinson, para. 0002-0003, 0030, 0032 and 0072), and Khudenko also discloses combined UV and ozone treatment of water (see Robinson, para. 0061; Khudenko, col. 10, lines 1-12).
Khudenko, as modified by Robinson, does not explicitly teach wherein the adsorbent compound is introduced in proportions ranging from 5 to 20 mg/L.
Grutsch teaches a wastewater treatment process comprising at least one biological oxidation step in a biological treatment unit (10), wherein an adsorbent compound (PAC) is introduced, said adsorption being induced at least, upstream of the biological treatment unit (10), or in the biological 
Grutsch does not explicitly teach 5 to 20 mg/L.  However, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Khudenko, as modified by Robinson, to introduce the adsorbent compound at the proportion taught by Grutsch because the adsorbent compound introduction proportions taught by Grutsch results in high carbon concentrations in the process to achieve effective water purification (see Grutsch, col. 6, lines 62-65; Abstract).
Khudenko, as modified by Robinson and Grutsch, does not explicitly teach the ozone and/or adsorbent compound introduction being carried out in the recirculation circuit (6) or in the separator, or in both. 
Khudenko further teaches that the presence of PAC improves the performance of a separator (see col. 15, lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Khudenko, as modified by Robinson and Grutsch, to include introducing the adsorbent compound into the separator as further taught by Khudenko (the presence of PAC in a separator requires an introduction of the PAC) because such an operation improves the separator performance (see Khudenko, col. 15, lines 58-60).

Regarding claim 2, Khudenko, as modified by Robinson and Grutsch, teaches the wastewater treatment process according to claim 1, wherein downstream of the biological treatment unit (10), no ozone or adsorbent compound introduction is performed, such that the ozone and the adsorbent 

Regarding claim 3, Khudenko, as modified by Robinson and Grutsch, teaches the wastewater treatment process according to claim 1.
Khudenko, as modified by Robinson, does not explicitly teach wherein the adsorbent compound introduction is carried out downstream of the ozone introduction.  However, the selection of any order of mixing ingredients is prima facie obvious and therefore the limitations of claim 3 do not patentably distinguish the claimed process from the prior art process (see MPEP § 2144.04 (IV) (C)).

Regarding claim 4, Khudenko, as modified by Robinson and Grutsch, teaches the wastewater treatment process according to claim 1, wherein the adsorbent compound includes grain or micro grain powdered activated carbon (means 541, 542, 543 for addition of the powdered activated carbon (PAC)) (see Khudenko, col. 9, lines 11-14; col. 15, lines 34-38).

Regarding claim 7, Khudenko, as modified by Robinson and Grutsch, teaches the wastewater treatment process according to claim 1, wherein the biological oxidation step is carried out in the biological treatment unit (10) comprising a conventional activated sludge biological reactor (3) or a fixed bed reactor or a sequential biological reactor (per the instant Specification, “a conventional activated sludge biological reactor” is an aeration tank with an optional clarifier; see Khudenko, the unit of Fig. 8 with the aerobic reaction stage 301 and the unit of Fig. 9 with the aerobic reaction stage 201).

Regarding claim 8, Khudenko, as modified by Robinson and Grutsch, teaches the wastewater treatment process according to claim 1, wherein the biological oxidation step is carried out in the biological treatment unit (10) comprising a fluidised movable bed reactor or a membrane bioreactor (the aerobic reaction stages 301, 201 are presumed to be fluidized movable bed reactors because PAC is added and is used as a support medium for nitrifying bacteria and the aerobic reaction stages 301, 201 are each aerated by an aeration means 216) (see Khudenko, col. 8, lines 38-40; Fig. 8-9).

Regarding claim 9, Khudenko, as modified by Robinson and Grutsch, teaches the wastewater treatment process according to claim 1, wherein the biological treatment unit (10) comprises a settler or float type separator (4) downstream of a biological reactor (3) (sludge separation means 300, 200; sludge separator may be a gravity settling tank, a suspended sludge blanket clarifier, a flotator) (see Khudenko, Fig. 8-9; col. 17, lines 6-10).
Khudenko, as modified by Robinson and Grutsch, does not explicitly teach the ozone and/or adsorbent compound introduction being carried out in the separator.  
Khudenko further teaches that the presence of PAC improves the performance of a separator (see col. 15, lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Khudenko, as modified by Robinson and Grutsch, to include introducing the adsorbent compound into the separator as further taught by Khudenko because such an operation improves the separator performance (see Khudenko, col. 15, lines 58-60).
Regarding claim 11, Khudenko, as modified by Robinson and Grutsch, teaches the wastewater treatment process according to claim 7, wherein the ozone and/or adsorbent compound introduction is carried out in the biological reactor (3) (see Khudenko, PAC and ozone are introduced in aerobic reaction stage 301 of Fig. 8 and in the anaerobic compartments 101 and aerobic reaction stage 201 of Fig. 9).

Regarding claim 12, Khudenko, as modified by Robinson and Grutsch, teaches a wastewater treatment facility for implementing a process in accordance with claim 1, and comprising: 
a biological treatment unit (10) (the units of Fig. 8-9) provided with at least one biological reactor (3) arranged to carry out at least one biological oxidation step (anaerobic or aerobic compartments 101, 201 and 301 of Fig. 8 and 101a-d and 201 of Fig. 9), 
a wastewater inlet circuit (1) feeding the biological treatment unit with wastewater (influent feed pipe 1) (see Fig. 8-9), 
a circuit (9) for discharging wastewater off said biological treatment unit (clarified water is removed via line 311 of Fig. 8 and line 211 of Fig. 9), 
further comprising at least a first and a second device to introduce ozone and an adsorbent compound respectively, in the inlet circuit (1) or in the discharge circuit (9), or in the biological treatment unit (10), the discharge circuit (9) being at most in direct fluid communication with either of the first or second introduction device (powdered activated carbon (PAC) and hydrogen peroxide (means 541, 542, 543) are fed to the stages 301 of Fig. 8 and 101, 201 of Fig. 9, where hydrogen peroxide may be combined with or substituted with ozone) (see col. 15, lines 34-38; col. 16, lines 12-13; col. 21, lines 57-60; col. 9, lines 11-12; col. 10, lines 1-2), and 
wherein the biological treatment unit (10) further comprises a separator (4) downstream of the biological reactor (3), the separator being of the float type (sludge separation means 300, 200; sludge separator may be a flotator) (see Khudenko, Fig. 8-9; col. 17, lines 6-10), and at least either of the first or second introduction device being in communication with the separator (the aerobic reaction stage 301 of Fig. 8 and the anaerobic compartments 101 and aerobic reaction stage 201 of Fig. 9 are in fluid communication with the sludge separation means 300, 200, and therefore the first or the second 
wherein the biological reactor (3) is a fluidised moving bed reactor or a membrane bioreactor (the aerobic reaction stages 301, 201 are presumed to be fluidized movable bed reactors because PAC is added and is used as a support medium for nitrifying bacteria and the aerobic reaction stages 301, 201 are each aerated by an aeration means 216) (see Khudenko, col. 8, lines 38-40; Fig. 8-9), and
wherein the biological treatment unit (10) further comprises a circuit (6) for recirculating a fraction of sludge from the separator (4) to the biological reactor (3) (Fig. 8: separated sludge from a sludge separator 300 of Fig. 8 is transferred through pipe 324 to reaction stages 301, 201a and 101; Fig. 9: the aerobic sludge is partially circulating in the aerobic reaction stage 201 via pipe 221 and is partially pumped through line 265 to the anaerobic compartments 101) (see Khudenko, col. 20, lines 9-11; col. 22, lines 58-60 and col. 22, line 65 to col. 23, line 4), at least either of the first or the second introduction device being in communication with the recirculation circuit (6) (the aerobic reaction stage 301 of Fig. 8 and the anaerobic compartments 101 and aerobic reaction stage 201 of Fig. 9 are in fluid communication with the sludge separation means 300, 200, and therefore the first or the second introduction device is in fluid communication with the pipes 324, 221, 265 via sludge separation means 300, 200 and stages 301, 101 and 201) (see Khudenko, Fig. 8-9).
Khudenko, as modified by Robinson and Grutsch, does not explicitly teach the Khudenko Fig. 8 and Fig. 9 devices to introduce compounds having the structure as interpreted under 35 U.S.C. 112(f) to be an injector or static mixer, for example, and equivalents thereof (see instant Specification, lines 24-27 of p. 16).
Khudenko further teaches a structure which is an equivalent of the 35 U.S.C. 112(f) structure to introduce ozone and an adsorbent compound (line 221 with a metering pump 602 is connected to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the means 541, 542, 543 of Khudenko in Fig. 8-9 with a pump and/or spraying device as taught by Fig. 11 of Khudenko because the simple substitution of one known element for another achieves predictable results to introduce a compound upstream of, into, or downstream of the biological treatment unit (10) of Fig. 8-9 of Khudenko.
Khudenko, as modified by Robinson and Grutsch, does not explicitly teach wherein the first ozone introduction device is arranged upstream of the second adsorbent introduction device.  However, Khudenko does not disclose that the introduction of ozone and adsorbent is required to be simultaneous, and thus, absent a showing of new or unexpected results, the selection of any order of mixing ingredients is prima facie obvious and therefore the limitations requiring upstream placement of the first ozone introduction device from the second adsorbent introduction device do not patentably distinguish the claimed process from the prior art process (see MPEP § 2144.04 (IV) (C)).

Regarding claim 13, Khudenko, as modified by Robinson and Grutsch, teaches the wastewater treatment facility according to claim 12, wherein the first and the second introduction device are arranged to introduce ozone and an adsorbent compound respectively, in the inlet circuit (1) or in the biological treatment unit (10) (see Khudenko, PAC and ozone are introduced in the unit comprising aerobic reaction stage 301 of Fig. 8 and in the unit comprising anaerobic compartments 101 and aerobic reaction stage 201 of Fig. 9).

Regarding claim 20, Khudenko, as modified by Robinson and Grutsch, teaches the wastewater treatment facility according to claim 12, wherein either or both of the first or second ozone or adsorbent .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 16, 2021